Case 1:19-cv-03153-RLY-TAB Document 107 Filed 11/17/20 Page 1 of 1 PageID #: 855




                     UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF INDIANA
                         INDIANAPOLIS DIVISION

 LYNN STARKEY,               )
                             )                   Case No. 1:19-cv-03153-RLY-TAB
      Plaintiff,             )
                             )                 Motion granted in part. The deadline to
      v.                     )                 complete liability discovery is enlarged to
                             )                 12/4/2020, and the dispositive motion
 ROMAN CATHOLIC ARCHDIOCESE )                  deadline is enlarged to 12/23/2020.
 OF INDIANAPOLIS, INC. and   )
 RONCALLI HIGH SCHOOL, INC., )                 Tim A. Baker
                             )                 U.S. Magistrate Judge
      Defendants.            )                 11/17/20

               DEFENDANTS’ MOTION FOR MODIFICATION OF
                     CASE MANAGEMENT ORDER
    Defendants the Roman Catholic Archdiocese of Indianapolis and Roncalli High

 School, Inc. (collectively, “Archdiocese”), by counsel, move this Court to modify the

 Case Management Order in the interest of the parties and of judicial economy. Plain-

 tiff Starkey opposes this Motion. In support of this Motion, the Archdiocese states:

    1. Under the current Case Management Order, non-expert witness discovery and

 discovery relating to liability issues closed on October 30, 2020. (Dkt. 86) (Order on

 Agreed Motion for Modification).
    2. The deadline for dispositive motions is currently November 24, 2020. Id. The

 deadline to complete expert discovery is January 4, 2021, and all other discovery must

 be completed by January 29, 2021, with a trial date of February 22, 2021. (Dkts. 35,

 86).

    3. The parties have not been able to reach full agreement on how discovery should

 proceed in this matter. One year ago, on November 7, 2019, the Archdiocese filed a

 motion to bifurcate discovery, requesting that initial discovery be limited to the ap-

 plicability of the ministerial exception so that this threshold issue could be resolved

 at the outset of the case in accordance with the requirements of the First Amendment.


                                           1
